DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/21 has been entered.

Response to Arguments
Applicant's arguments filed 8/18/21 have been fully considered but they are not persuasive. The applicant submits the prior art does not disclose the following limitations of the claimed invention:
wherein the image capture guidance is provided so as to decrease statistical uncertainty for the statistical estimate, as stated in claim 1.  The Examiner respectfully disagrees.
Re claim 1) The Hayashi reference teaches to determine a difference between two images, this difference reads on a statistical estimate, and compares the distance to a threshold.  When the distance exceeds a threshold, the user is prompted to retake the image until the difference is less than the threshold. [para 160-163]  Guiding the user to retake the image to obtain a difference .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661.
In regard to claim 1, Taliwal et al., US 2017/0293894, discloses a method comprising: 
capturing a first one or more images of a designated object via a camera at a mobile computing device, each of the first one or more images being captured from a respective viewpoint (see figure 23, step 2322 and para 137); 
comparing the first one or more images to reference data to identify a difference between the first one or more images and the reference data (see figure 
transmitting an instruction to a display screen at the mobile computing device to provide image capture guidance (see figure 23, steps 2306-2320 and para 134-137), the image capture guidance including an instruction for capturing a second one or more images of the designated object, (see para 35, 53, 63, and 123-129, 136-137: figure 23, step 2322: the user is prompted on the display with guidance outlines of the vehicle section to capture that show the difference in the damage area and the reference images).
The Taliwal reference does not specifically disclose that the second one or more images including a designated portion of the object that includes the identified difference, wherein the image capture guidance is provided so as to decrease statistical uncertainty for the statistical estimate.
Hayashi, et al., US 2015/0365661, discloses an imaging device that plays a guide to assist imaging that prompts the user to retake an image in a case where the difference in difference exceeds a threshold wherein the second one or more images including a designated portion of the object that includes the identified difference, wherein the image capture guidance is provided so as to decrease statistical uncertainty for the statistical estimate (see abstract and para 160-163).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661, to have the second one or 
In regard to claim 2, Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661, discloses the method recited in claim 1.  The Taliwal reference discloses wherein the image capture guidance is provided as an overlay on a live video feed presented on the display screen (see figure 19C and 20A and 21 and para 126-128).
In regard to claim 3, Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661, discloses the method recited in claim 1.  The Taliwal reference discloses wherein the difference includes a characteristic selected from the group consisting of: 
an estimated probability of damage to the designated object portion, an estimated severity of damage to the designated object portion, and an estimated type of damage to the designated object portion (see para 200).
In regard to claim 5, Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661, discloses the method recited in claim 1.  The Taliwal reference discloses wherein the image capture guidance identifies a targeted camera position (see figure 19C and para 126).
In regard to claim 6, Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661, discloses the method recited in claim 1.  The Taliwal reference discloses wherein the image capture guidance identifies a targeted camera orientation (see para 29 and 126).

In regard to claim 8, Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661, discloses the method recited in claim 1.  The Taliwal reference discloses wherein the image capture guidance is configured to as to align the camera with a designated perspective view within a three-dimensional model of the object (see para 126).
In regard to claim 9, Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661, discloses the method recited in claim 1.  The Taliwal reference discloses wherein comparing the first one or more images to reference data to identify the difference comprises applying a neural network to estimate one or more two-dimensional skeleton joints for a respective one of the first images (see para 36 and 121-122).
In regard to claim 10, Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661, discloses the method recited in claim 1.  The Taliwal reference discloses wherein comparing the first one or more images to reference data to identify the difference comprises estimating pose information for a designated one of the first images, the pose information including a location and angle of the camera with respect to the designated object for the designated image (see para 29 and 126).
In regard to claim 11, Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661, discloses the method recited in claim 1.  The Taliwal reference discloses wherein comparing the first one or more images to reference data to identify the 
In regard to claim 12, Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661, discloses the method recited in claim 1.  The Taliwal reference discloses the method further comprising: constructing a multi-view representation of the designated object at the mobile computing device based on the first one or more images, the multi-view representation being navigable in one or more directions (see para 126).
In regard to claim 13, Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661, discloses the method recited in claim 12.  The Taliwal reference discloses the method further comprising: updating the multi-view representation of the designated object based on the second one or more images (see para 125 and 126).
In regard to claim 14, Taliwal et al., US 2017/0293894, discloses a mobile computing device comprising: 
a camera (see figure 2, element 214 and para 51) configured to capture a first one or more images of a designated object, each of the first one or more images being captured from a respective viewpoint (see figure 23, step 2322 and para 137); 
a processor (see figure 2, element 202 and para 46) configured to compare the first one or more images to reference data to identify a difference between the first one or more images and the reference data (see figure 4, step 404 and para 60-63), wherein the difference includes a statistical estimate (see para 91-94: the statistical measure of similarity between the input image and the template image serves as the statistical estimate); and 

The Taliwal reference does not specifically disclose that the second one or more images including a designated portion of the object that includes the identified difference, wherein the image capture guidance is provided so as to decrease statistical uncertainty for the statistical estimate.
Hayashi, et al., US 2015/0365661, discloses an imaging device that plays a guide to assist imaging that prompts the user to retake an image in a case where the difference in difference exceeds a threshold wherein the second one or more images including a designated portion of the object that includes the identified difference, wherein the image capture guidance is provided so as to decrease statistical uncertainty for the statistical estimate (see abstract and para 160-163).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661, to have the second one or more images including a designated portion of the object that includes the identified difference, wherein the image capture guidance is 
In regard to claim 15, Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661, discloses the mobile computing device recited in claim 14.  The Taliwal reference discloses wherein the image capture guidance is provided as an overlay on a live video feed presented on the display screen (see figure 19C and 20A and 21 and para 126-128).
In regard to claim 16, Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661, discloses the mobile computing device recited in claim 14.  The Taliwal reference discloses wherein the difference includes a characteristic selected from the group consisting of: an estimated probability of damage to the designated object portion, an estimated severity of damage to the designated object portion, and an estimated type of damage to the designated object portion (see para 200).
In regard to claim 18, Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661, discloses the mobile computing device recited in claim 14.  The Taliwal reference discloses wherein the image capture guidance identifies a targeted camera position (see figure 19C and para 126).
In regard to claim 19, Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661, discloses the mobile computing device recited in claim 14.  The Taliwal reference discloses wherein the image capture guidance identifies a targeted camera orientation (see para 29 and 126).
In regard to claim 20, since Taliwal et al., US 2017/0293894, in view of Hayashi, et al., US 2015/0365661, discloses the mobile computing device and its operation as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs